DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,343,367 issued to Goida et al. (“Goida”).

As for claim 1, Goida discloses an isolated sensor (Figs. 2C, 8F, 8G), comprising:
a mounting portion (3);
a sensor portion (4a, 4h; col. 6, lines 62-64) disposed adjacent to the mounting portion (3); and
at least one pedestal (“discrete pedestals” in annotated Fig. 8G below) connecting a mounting portion (3) to the sensor portion (4h);
at least one coupling point (where 5 connects to 4a in Fig. 2C) on the sensor portion;
at least one electrical connection (5) connected to the at least one coupling point (where 5 connects to 4a), the at least one electrical connection (5) coupled to the sensor portion (see Fig. 2C);
wherein the at least one electrical connection (5) is separate from the at least one pedestal (see Fig. 2C);
wherein the at least one pedestal (“discrete pedestals”) includes a plurality of pedestals (“discrete pedestals”) connecting a plurality of mounting portions (each location on 3 below each “discrete pedestal”) to a plurality of sensor portions (each location on 4h above each “discrete pedestal”).

    PNG
    media_image1.png
    537
    822
    media_image1.png
    Greyscale

As for claim 4, Goida discloses that the plurality of mounting portions and the plurality of sensor portions includes a plurality of mounting portion comers and a plurality of sensor portion corners (see Fig. 2C).

As for claim 6, Goida discloses that the mounting portion is coupled to the sensor portion only by the at least one pedestal (see Fig. 2C).

As for claim 7, Goida discloses at least one planar portion (portion of 8 that is above 96) interconnecting at least two pedestals (“discrete pedestals”), wherein the at least two pedestals (“discrete pedestals”) each include a lower portion (lower half of each of the “discrete pedestals”) and an upper portion (upper half of each of the “discrete pedestals”), the upper portion closer to the sensor portion than the lower portion (see Fig. 8G);
wherein the at least one planar portion interconnects the upper portions of the at least two pedestals (see Fig. 8G).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,343,367 issued to Goida et al. (“Goida”) in view of U.S. Patent 10,180,406 issued to Biancolillo et al. (“Biancolillo”).

As for claim 5, Goida discloses all the limitations of the claimed invention

However, Biancolillo discloses a sensor portion that is a gas sensor configured to operate within a temperature range (col. 2, lines 10-31).  Biancolillo discloses that the sensor portion is a MEMS sensor (col. 2, lines 12-16).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor portion of Goida to be a gas sensor as disclosed by Biancolillo in order to provide a gas detector of reduced size (Biancolillo: col. 2, lines 10-16).

Allowable Subject Matter
Claim 8 is allowed.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
On pages 5-6 of the Remarks, Applicant argues that Goida does not disclose a plurality of discrete pedestals.  The examiner respectfully disagrees.  Goida discloses discrete pedestals as shown in annotated Fig. 8G above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853